EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Philpott on May 26, 2022.

The application has been amended as follows: 
Claims 1 and 12 are amended as seen below.


-- 1.	A posture correcting bra comprising: 
a front panel on an anterior portion of said bra and a rear panel on a posterior portion of said bra; 
a chest band provided along a bottom of said front panel and said rear panel, wherein said chest band and said rear panel are connected across the entire posterior portion of said bra; 
a left shoulder strap connecting said front panel to said rear panel, said left shoulder strap comprising a left posterior portion; 
a right shoulder strap connecting said front panel to said rear panel, said right shoulder strap comprising a right posterior portion; 
an elastic strap connecting said left posterior portion of said left shoulder strap and said right posterior portion of said right shoulder strap, said elastic strap comprising a top surface and a bottom surface that are substantially parallel to each other, and a left surface and a right surface that are substantially parallel to each other, wherein said left surface is entirely connected to said left posterior portion and said right surface is entirely connected to said right posterior portion, and wherein the left surface and the right surface each have a length that is greater than a length of the top surface and a length of the bottom surface, and
a gap formed between:
said left posterior portion to the left of said gap defining a left curved border of said gap; 
said elastic strap above said gap defining a top border of said gap; 
said right posterior portion to the right of said gap defining a right curved border of said gap; and 
said rear panel below said gap defining a curved bottom border of said gap, wherein said bottom surface of said elastic strap is above said rear panel.

12.	The bra of claim 1, wherein said left posterior portion of said left shoulder strap is configured to at least partially cover a region corresponding to a left scapula of a wearer, and said right posterior portion of said right shoulder strap is configured to at least partially cover a region corresponding to a right scapula of the wearer.  --




	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a posture correcting bra having, in combination with other limitations: a front panel, a rear panel, a left shoulder strap having a left posterior portion, a right shoulder strap having a right posterior portion, an elastic strap connecting said left posterior portion of said left shoulder strap and said right posterior portion of said right shoulder strap, said elastic strap comprising a top surface and a bottom surface that are substantially parallel to each other, and a left surface and a right surface that are substantially parallel to each other, wherein said left surface is entirely connected to said left posterior portion and said right surface is entirely connected to said right posterior portion, and wherein the left surface and the right surface each have a length that is greater than a length of the top surface and a length of the bottom surface; and a gap formed between: said left posterior portion to the left of said gap defining a left curved border of said gap; said elastic strap above said gap defining a top border of said gap; said right posterior portion to the right of said gap defining a right curved border of said gap; and said rear panel below said gap defining a curved bottom border of said gap.
The closest prior art of record is Tomkoria (US Patent No. 9,730,475) in view of McIlhinney (US Patent No. 2,581,036). Tomkoria and McIlhinney together teach substantially all of the claim limitations except wherein the left surface and the right surface of the elastic strap each have a length that is greater than a length of the top surface of the elastic strap and a length of the bottom surface of the elastic strap. Instead, Tomkoria and McIlhinney both teach elastic straps that significantly longer horizontal lengths than vertical heights, i.e., wherein the left surface and the right surface each have a length that is shorter than a length of the top surface and a length of the bottom surface (see Fig. 2 of Tomkoria and Fig. 8 of McIlhinney).
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Tomkoria’s and/or Zambelli’s elastic strap such that the left surface and the right surface of the elastic strap would each have a length that is greater than a length of the top surface of the elastic strap and a length of the bottom surface of the elastic strap, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732